 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   MARVIN LOUIS LOWERY,            ) Case No. CV 18-9644-R (JPR)
                                     )
12                     Plaintiff,    )
                                     )        J U D G M E N T
13                v.                 )
                                     )
14   CITY OF LOS ANGELES et          )
     al.,                            )
15                                   )
                       Defendants.   )
16                                   )

17
18
          IT IS HEREBY ADJUDGED that this action is dismissed with
19
     prejudice.
20
21
     DATED: May 10, 2019
22                                    MANUEL REAL
                                      U.S. DISTRICT JUDGE
23
24
25
26
27
28
